Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement for allowance:
The prior art of record fails to disclose the specific method and apparatus features that is comprised of the combination of components as presented in the claimed invention. More specifically, the closest pieces of art, Menzel (US 2013/0109928 A1) in view of Mazar et al. (US 2015/0302539 Al - “Mazar”) in view of Fuchs (US 5936539) in view of Ballantyne et al. (WO 2013/095459 Al - “Ballantyne”) fail to teach all of the limitations in combination.
None of the prior art teach or fairly suggests the limitation of “wherein the patient care schedule includes a plurality of patient care areas linked to a corresponding schedule time, wherein the at least one processor is configured to compare the electronic time stamp of the detected undocking event to schedule times in the patient care schedule, select a patient care area from the plurality of patient care areas having a schedule time most proximate in the future to the electronic time stamp of the detected undocking event as the transport destination”, in combination with the other limitations of the claim. 
Moreover, none of the mentioned above references explicitly teach the limitation “wherein the transport context information comprises an icon signifying that a patient transport is in progress and a timer displaying the elapsed time of the patient transport”.  The closest prior art that was found, Morrow et al. (US 11348681 B1) disclosing an interface displaying transport of patient to a destination and method of transport, however does not disclose an icon indicating a transport and elapsed time. 
After a thorough search, the Examiner has determined that no combination of references alone, or in combination, disclose or make obvious the claim set of the present invention.

Regarding the application eligibility under 35 U.S.C. 101, the invention claims are directed to displaying indicators and icons of a patient physiological parameters and patient transport status which is significantly more than the abstract idea.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626     

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626